UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Capital appreciation Net asset value December 31, 2013 Class IA: $52.01 Class IB: $51.55 Total return at net asset value Russell 1000 (as of 12/31/13)‡ Class IA shares* Class IB shares† Growth Index 1 year 44.10% 43.72% 33.48% 5 years 170.33 167.02 152.88 Annualized 22.00 21.71 20.39 10 years 112.94 107.66 112.45 Annualized 7.85 7.58 7.83 Life 1,203.99 1,139.15 1,005.97 Annualized 10.42 10.20 9.75 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ Recent performance may have benefited from one or more legal settlements. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchanged-traded funds and other securities not able to be classified by sector. Putnam VT Voyager Fund 1 Report from your fund’s manager The U.S. equity market had a record 2013, with the S&P500 Index soaring more than 32%, marking its best calendar-year performance since 1997. What drove this exceptional performance? A variety of factors contributed. The U.S. economy showed ongoing improvements, unemployment levels began to inch down, inflation remained at historical lows, manufacturing and housing both picked up, and corporate earnings were solid. All these positive influences aside, however, it was the Federal Reserve, as much as anything else, that influenced the investment environment for U.S. stocks. In late spring, Fed Chairman Ben Bernanke announced that the central bank might begin to taper its economic stimulus program later in the year. Capital markets reacted negatively to this signal, but bounced back after the Fed clarified that any pullback in its monthly bond purchases would be gradual and wholly dependent on solid economic growth. In mid-December, as evidence of a stronger U.S. economy emerged, the Fed announced it planned to trim its $85 billion a month in bond purchases by $10 billion, beginning in January. The central bank softened the impact of this announcement by also pledging to keep short-term interest rates low for longer than it previously had suggested. Equity investors cheered this news, sending the major equity indexes to record highs as the year ended. How did the fund perform during the 12 months ended December 31, 2013? I’m pleased to say that the fund did exceptionally well. It posted a double-digit annual return that was higher than that of the broad universe of large-cap growth stocks represented by the fund’s benchmark, the Russell 1000 Growth Index. As long-term investors in the fund know, my investment approach is to build a portfolio of high-quality companies with what I believe have higher expected growth rates for earnings and cash flow than the benchmark, but to do so without paying too much for that growth. For the year just past, that approach netted positive results. The fund’s strong performance versus its benchmark was driven almost entirely by fundamental, research-driven stock selection, which is the foundation of Putnam’s active investment process. Our stock-picking results were best in cyclical sectors, such as information technology, financials, and consumer discretionary, which tend to perform well during periods of economic growth. Selection within the health-care sector also was strong during the period. Of the fund’s top five contributors to relative performance, three were technology names, one was a consumer-products retailer, and one was a pharmaceutical company. From a sector perspective, the fund’s weakest relative performance came from inopportune stock selection within the materials and energy sectors. What areas of the market do you find most attractive at this stage of the business cycle? In my view, the least attractive stocks are those in defensive sectors, such as telecommunications, utilities, and consumer staples — areas that investors have embraced almost exclusively for their yield potential. I believe better opportunities can be found in cyclical sectors, particularly technology. There is an unusually wide array of companies in the tech sector, and the innovations that companies are introducing to traditional businesses are creating great stock-picking opportunities. While technology is one sector that stands out for me, I believe exciting opportunities exist across the universe of U.S. growth stocks today. What is your outlook as we head into 2014? My view on the U.S. equity market still leans toward optimism, but my outlook is slightly less bullish than it was several quarters ago. In my opinion, the stock market is on a solid foundation. But there also has been a good deal of skepticism among investors, including concerns about the strength of the U.S. economic recovery and the belief that the equity market’s strength has been fueled only by stimulus from the Fed. I believe it is important to look beyond those concerns and consider that corporate earnings are at all-time highs and could be poised for continued acceleration in the next year or two. When I look at the combination of valuations, fundamentals, and sentiment in today’s environment, I believe the market deserves to be at the level it achieved in 2013. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Voyager Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.14 $5.57 $3.67 $4.94 Ending value (after expenses) $1,279.10 $1,277.60 $1,021.58 $1,020.32 Annualized expense ratio† 0.72% 0.97% 0.72% 0.97% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. Putnam VT Voyager Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Voyager Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Voyager Fund (the “fund”) at December31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2014 4 Putnam VT Voyager Fund The fund’s portfolio 12/31/13 COMMON STOCKS (93.8%)* Shares Value Aerospace and defense (3.4%) Airbus Group NV (France) 98,022 $7,555,330 General Dynamics Corp. 6,319 603,780 Honeywell International, Inc. 77,600 7,090,312 L-3 Communications Holdings, Inc. 14,806 1,582,169 Precision Castparts Corp. 9,600 2,585,280 United Technologies Corp. 112,600 12,813,880 Airlines (1.2%) Alaska Air Group, Inc. 25,800 1,892,946 China Southern Airlines Co., Ltd. (China) 10,128,000 3,952,344 Delta Air Lines, Inc. 170,770 4,691,052 Spirit Airlines, Inc. † 20,770 943,166 Auto components (0.9%) Faurecia (France) † S 28,530 1,089,164 Goodyear Tire & Rubber Co. (The) 64,000 1,526,400 Johnson Controls, Inc. 30,751 1,577,526 TRW Automotive Holdings Corp. † 59,353 4,415,270 Automobiles (1.8%) Fiat SpA (Italy) † 372,502 3,057,228 General Motors Co. † 131,500 5,374,405 Tesla Motors, Inc. † S 37,500 5,639,250 Toyota Motor Corp. (Japan) 48,000 2,920,918 Beverages (0.4%) Beam, Inc. 24,500 1,667,470 Brown-Forman Corp. Class B 24,700 1,866,579 Biotechnology (5.2%) Alkermes PLC † 37,300 1,516,618 Celgene Corp. † 103,300 17,453,568 Gilead Sciences, Inc. † 381,900 28,699,785 Vertex Pharmaceuticals, Inc. † 22,600 1,679,180 Capital markets (0.9%) Carlyle Group LP (The) (Partnership shares) 143,600 5,115,032 Charles Schwab Corp. (The) 130,200 3,385,200 Chemicals (4.0%) Agrium, Inc. (Canada) S 20,600 1,884,488 Chemtura Corp. † 89,100 2,487,672 Givaudan SA (Switzerland) 987 1,414,034 Huntsman Corp. 190,523 4,686,866 Monsanto Co. 107,600 12,540,780 Potash Corp. of Saskatchewan, Inc. (Canada) S 74,000 2,439,040 Solvay SA (Belgium) 17,319 2,741,305 Tronox, Ltd. Class A S 238,208 5,495,459 Wacker Chemie AG (Germany) S 35,294 3,912,612 Commercial banks (1.0%) Banco Espirito Santo SA (Portugal) † 1,023,899 1,464,805 Barclays PLC (United Kingdom) 554,362 2,508,263 Credicorp, Ltd. (Peru) S 16,100 2,136,953 Grupo Financiero Banorte SAB de CV (Mexico) 268,200 1,876,260 Regions Financial Corp. 145,450 1,438,501 COMMON STOCKS (93.8%)* cont. Shares Value Communications equipment (2.1%) Alcatel-Lucent ADR (France) † 859,678 $3,782,583 Cisco Systems, Inc. 121,593 2,729,763 Qualcomm, Inc. 174,491 12,955,957 Computers and peripherals (7.2%) Apple, Inc. 77,989 43,760,408 EMC Corp. S 221,200 5,563,180 SanDisk Corp. 100,200 7,068,108 Seagate Technology 55,950 3,142,152 Western Digital Corp. 99,000 8,306,100 Construction materials (0.3%) Martin Marietta Materials, Inc. 28,800 2,878,272 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 132,100 3,484,116 Discover Financial Services 52,200 2,920,590 Diversified consumer services (0.8%) DeVry Education Group, Inc. 38,700 1,373,850 H&R Block, Inc. 96,500 2,802,360 ITT Educational Services, Inc. † S 106,300 3,569,554 Diversified financial services (0.7%) Citigroup, Inc. 44,600 2,324,106 CME Group, Inc. 59,100 4,636,986 Electrical equipment (0.7%) Alstom SA (France) 37,289 1,362,354 Eaton Corp PLC 43,600 3,318,832 Shanghai Electric Group Co., Ltd. (China) 5,244,000 1,910,260 Energy equipment and services (2.1%) Ezion Holdings, Ltd. (Singapore) 1,183,800 2,089,102 Halliburton Co. 104,093 5,282,720 Petrofac, Ltd. (United Kingdom) 156,555 3,177,165 Rowan Cos. PLC Class A † 48,000 1,697,280 Schlumberger, Ltd. 86,025 7,751,713 Food and staples retail (0.3%) CP ALL PCL (Thailand) 1,369,300 1,750,170 CVS Caremark Corp. 20,000 1,431,400 Food products (0.2%) Mead Johnson Nutrition Co. 15,698 1,314,864 Health-care equipment and supplies (0.8%) Baxter International, Inc. 74,200 5,160,610 St. Jude Medical, Inc. 31,200 1,932,840 Health-care providers and services (1.6%) Catamaran Corp. † 153,064 7,267,479 Emeritus Corp. † 8,401 181,714 Express Scripts Holding Co. † 82,369 5,785,599 LifePoint Hospitals, Inc. † 35,900 1,896,956 Hotels, restaurants, and leisure (1.8%) Hilton Worldwide Holdings, Inc. † 107,274 2,386,847 Las Vegas Sands Corp. 25,200 1,987,524 Starbucks Corp. 86,400 6,772,896 Thomas Cook Group PLC (United Kingdom) † 2,112,689 5,852,684 Putnam VT Voyager Fund5 COMMON STOCKS (93.8%)* cont. Shares Value Household durables (2.8%) D.R. Horton, Inc. † 384,600 $8,584,272 Persimmon PLC (United Kingdom) 147,719 3,034,693 PulteGroup, Inc. 612,500 12,476,625 Whirlpool Corp. 15,300 2,399,958 Industrial conglomerates (1.3%) Siemens AG (Germany) 53,459 7,304,311 Toshiba Corp. (Japan) 1,095,000 4,608,030 Insurance (3.6%) American International Group, Inc. 212,100 10,827,705 Assured Guaranty, Ltd. 519,834 12,262,884 Hartford Financial Services Group, Inc. (The) 257,970 9,346,253 Prudential PLC (United Kingdom) 74,335 1,663,694 Internet and catalog retail (2.0%) Bigfoot GmbH (acquired 8/2/13, cost $2,088,293) (Private) (Brazil) †∆ ∆ F 95 1,621,927 Ctrip.com International, Ltd. ADR (China) † S 69,800 3,463,476 Groupon, Inc. † S 421,500 4,961,055 Priceline.com, Inc. † 4,303 5,001,807 Qunar Cayman Islands, Ltd. ADR (China) † S 25,853 685,880 Zalando AG (acquired 9/30/13, cost $3,497,530) (Private) (Germany) †∆ ∆ F 78 3,023,112 zulily, Inc. Class A † 9,330 386,542 Internet software and services (9.7%) Baidu, Inc. ADR (China) † 18,900 3,361,932 Blucora, Inc. † 54,200 1,580,472 eBay, Inc. † 130,445 7,160,126 Facebook, Inc. Class A † 450,833 24,642,532 Facebook, Inc. Class B † F 24,080 1,316,213 Google, Inc. Class A † 43,985 49,294,429 Pandora Media, Inc. † 101,300 2,694,580 Yahoo!, Inc. † 39,300 1,589,292 IT Services (3.0%) MasterCard, Inc. Class A 1,200 1,002,552 Unisys Corp. † S 112,704 3,783,473 Visa, Inc. Class A 105,600 23,515,008 Leisure equipment and products (0.8%) Brunswick Corp. 108,875 5,014,783 Sega Sammy Holdings, Inc. (Japan) 106,800 2,723,716 Life sciences tools and services (0.6%) Thermo Fisher Scientific, Inc. S 51,000 5,678,850 Machinery (0.4%) AGCO Corp. S 47,800 2,829,282 TriMas Corp. † 21,600 861,624 Media (2.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) † 166,121 2,748,824 CBS Corp. Class B (non-voting shares) 142,300 9,070,202 Comcast Corp. Class A 125,315 6,511,994 Liberty Global PLC Ser. C (United Kingdom) † 31,500 2,656,080 Numericable SAS (France) † 20,807 755,678 Time Warner Cable, Inc. 8,200 1,111,100 COMMON STOCKS (93.8%)* cont. Shares Value Metals and mining (1.5%) ArcelorMittal (France) S 56,500 $1,007,960 Barrick Gold Corp. (Canada) 122,200 2,154,386 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 91,526 3,454,191 Glencore Xstrata PLC (United Kingdom) 1,184,987 6,160,185 Yamana Gold, Inc. (Canada) S 153,900 1,327,111 Multiline retail (0.6%) Macy’s, Inc. 98,500 5,259,900 Oil, gas, and consumable fuels (4.3%) Anadarko Petroleum Corp. 59,100 4,687,812 Cairn Energy PLC (United Kingdom) † 891,057 3,984,007 Cobalt International Energy, Inc. † 58,600 963,970 Energy Transfer Equity LP 29,500 2,411,330 EOG Resources, Inc. 35,600 5,975,104 Gulfport Energy Corp. † 25,200 1,591,380 HRT Participacoes em Petroleo SA (Brazil) † 571,645 220,493 Marathon Oil Corp. 210,969 7,447,206 QEP Resources, Inc. 162,900 4,992,885 Royal Dutch Shell PLC Class A (United Kingdom) 92,598 3,325,595 Suncor Energy, Inc. (Canada) 138,900 4,868,445 Paper and forest products (0.4%) International Paper Co. 71,500 3,505,645 Personal products (1.1%) Coty, Inc. Class A S 696,470 10,621,168 Pharmaceuticals (5.2%) AbbVie, Inc. 37,800 1,996,218 Actavis PLC † 83,015 13,946,520 Allergan, Inc. 56,500 6,276,020 Astellas Pharma, Inc. (Japan) 62,800 3,721,050 Auxilium Pharmaceuticals, Inc. † S 91,827 1,904,492 Eli Lilly & Co. 65,900 3,360,900 Jazz Pharmaceuticals PLC † 61,642 7,801,412 Sanofi (France) 38,840 4,134,361 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 148,600 5,955,888 Real estate investment trusts (REITs) (1.3%) American Homes 4 Rent Class A † R 52,600 852,120 American Tower Corp. R 35,700 2,849,574 Gaming and Leisure Properties, Inc. † R 74,512 3,785,955 Hibernia REIT PLC (Ireland) † R 2,700,000 4,345,834 Real estate management and development (0.9%) CBRE Group, Inc. Class A † 145,381 3,823,520 RE/MAX Holdings, Inc. Class A † 118,763 3,808,729 Sun Hung Kai Properties, Ltd. (Hong Kong) 64,516 822,004 Semiconductors and semiconductor equipment (3.9%) Applied Materials, Inc. 157,200 2,780,868 Himax Technologies, Inc. ADR (Taiwan) S 144,900 2,131,479 Inotera Memories, Inc. (Taiwan) † 3,034,000 2,249,748 Lam Research Corp. † 102,500 5,581,125 Magnachip Semiconductor Corp. (South Korea) † 175,871 3,429,485 Maxim Integrated Products, Inc. 92,600 2,584,466 Micron Technology, Inc. † 642,787 13,987,045 Samsung Electronics Co., Ltd. (South Korea) 2,766 3,615,149 6 Putnam VT Voyager Fund COMMON STOCKS (93.8%)* cont. Shares Value Software (4.4%) Electronic Arts, Inc. † 343,300 $7,875,302 Longtop Financial Technologies Ltd. ADR (Hong Kong) † F 99,123 — Microsoft Corp. 289,600 10,839,728 Oracle Corp. 367,261 14,051,406 Red Hat, Inc. † 69,000 3,866,760 ServiceNow, Inc. † 18,000 1,008,180 Synopsys, Inc. † 46,900 1,902,733 TiVo, Inc. † 108,700 1,426,144 Specialty retail (2.9%) Bed Bath & Beyond, Inc. † S 11,850 951,555 Gap, Inc. (The) 47,800 1,868,024 Home Depot, Inc. (The) 80,800 6,653,072 Lowe’s Cos., Inc. 133,600 6,619,880 Office Depot, Inc. † 1,584,145 8,380,127 Sears Hometown and Outlet Stores, Inc. † 33,073 843,362 Tile Shop Holdings, Inc. † S 88,062 1,591,280 Textiles, apparel, and luxury goods (0.1%) Tumi Holdings, Inc. † 53,300 1,201,915 Thrifts and mortgage finance (0.4%) Radian Group, Inc. S 280,900 3,966,308 Tobacco (1.3%) Japan Tobacco, Inc. (Japan) 50,100 1,630,108 Philip Morris International, Inc. 121,731 10,606,422 Trading companies and distributors (0.4%) Mitsubishi Corp. (Japan) 107,800 2,068,983 WESCO International, Inc. † S 17,400 1,584,618 Wireless telecommunication services (0.4%) SoftBank Corp. (Japan) 47,000 4,120,139 Total common stocks (cost $643,150,656) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* strike price amount Value Best Buy Co., Inc. (Call) Jan-14/$21.00 $136,722 $2,582,245 Computer Sciences Corp. (Call) Jan-14/37.00 88,251 1,667,439 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 476,040 136,047 Michael Kors Holdings, Ltd. (Call) Jan-14/50.00 12,700 393,700 Micron Technology, Inc. (Call) Apr-14/20.00 412,335 1,294,732 Micron Technology, Inc. (Call) Apr-14/24.00 412,335 565,893 Micron Technology, Inc. (Call) Apr-14/22.00 263,254 556,782 Microsoft Corp. (Call) Jan-14/40.00 410,489 23,866 SPDR S&P rust (Call) Jan-14/190.00 2,056,168 1,110,331 SPDR S&P rust (Call) Jan-14/186.00 2,118,056 2,372,223 SPDR S&P rust (Call) Jan-14/187.00 3,125,001 2,343,751 SPDR S&P rust (Call) Jan-14/190.00 2,567,708 557,090 SPDR S&P rust (Call) Jan-14/190.00 2,557,503 554,876 SPDR S&P rust (Call) Jan-14/190.00 2,118,056 459,533 SPDR S&P rust (Call) Jan-14/191.00 3,125,001 452,250 SPDR S&P rust (Call) Jan-14/188.00 451,674 239,387 Xerox Corp. (Call) Jan-14/6.00 252,615 1,559,084 Total purchased options outstanding (cost $10,534,724) INVESTMENT COMPANIES (1.5%)* Shares Value CSOP FTSE China A50 ETF (China) 1,999,600 $2,355,976 iShares Dow Jones U.S. Home Construction Index Fund S 119,300 2,963,412 iShares FTSE A50 China Index ETF (China) S 3,617,000 4,360,781 Market Vectors Gold Miners ETF 208,027 4,393,530 Total investment companies (cost $14,724,089) WARRANTS (1.4%)* † Expiration date Strike price Warrants Value Bank of America Corp. W 10/28/18 $30.79 4,117,681 $3,170,614 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 4,970,000 775,921 JPMorgan Chase & Co. W 10/28/18 42.42 184,786 3,583,001 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 1,386,500 1,253,201 Wells Fargo & Co. W 10/28/18 34.01 298,717 4,728,690 Total warrants (cost $13,607,849) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 i $226,000 $259,150 4 3/8s, February 15, 2038 i 233,000 257,442 3 5/8s, August 15, 2043 i 201,000 192,542 4 1/2s, August 15, 2039 i 33,000 37,142 U.S. Treasury Inflation Protected Securities 1 1/4s, April 15, 2014 i 239,509 241,662 3 5/8s, April 15, 2028 i 177,637 236,948 U.S. Treasury Notes 1s, May 31, 2018 i 1,795,000 1,757,449 1/4s, July 31, 2015 i 1,583,000 1,584,757 1/4s, May 15, 2015 i 399,000 399,371 5/8s, May 31, 2017 i 293,000 289,323 2 1/8s, August 15, 2021 i 226,000 220,721 1/4s, February 28, 2014 i 7,000 7,008 Total U.S. Treasury obligations (cost $5,483,515) CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 41,204 $3,656,855 Total convertible preferred stocks (cost $2,999,889) SHORT-TERM INVESTMENTS (7.8%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 $111,000 $110,903 U.S. Treasury Bills with an effective yield of 0.12%, July 24, 2014 149,000 148,935 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 330,000 329,809 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.09%, August 21, 2014 790,000 789,645 U.S. Treasury Bills zero %, May 1, 2014 i 181,000 180,964 U.S. Treasury Bills zero %, February 6, 2014 i 151,000 151,000 U.S. Treasury Bills zero %, January 23, 2014 i 48,000 48,000 U.S. Treasury Bills zero %, January 16, 2014 i 333,000 333,000 Putnam Cash Collateral Pool, LLC 0.14% d 65,606,772 65,606,772 Putnam Short Term Investment Fund 0.08% L 4,120,327 4,120,327 SSgA Prime Money Market Fund 0.05% P 1,630,600 1,630,600 Total short-term investments (cost $73,449,793) Total investments (cost $763,950,515) Putnam VT Voyager Fund7 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $942,425,395. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,645,039, or less than 0.5% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $7,794,112 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $102,316,546) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 3/19/14 $47,776,860 $47,400,909 $(375,951) Japanese Yen Sell 2/19/14 23,412,552 24,876,640 1,464,088 UBS AG British Pound Sell 3/19/14 30,342,041 30,038,997 (303,044) Total WRITTEN OPTIONS OUTSTANDING at 12/31/13 Expiration date/ Contract (premiums received $2,951,877) strike price amount Value Market Vectors Gold Miners ETF (Call) Jun-14/$32.00 $476,040 $85,916 Micron Technology, Inc. (Call) Apr-14/22.00 824,670 1,744,177 Micron Technology, Inc. (Call) Apr-14/25.00 263,254 289,577 Microsoft Corp. (Call) Jan-14/42.00 410,489 4,277 SPDR S&P rust (Call) Jan-14/192.00 2,056,168 574,781 WRITTEN OPTIONS OUTSTANDING at 12/31/13 Expiration date/ Contract (premiums received $2,951,877) cont. strike price amount Value SPDR S&P rust (Call) Jan-14/$188.00 $4,236,112 $1,990,973 SPDR S&P rust (Call) Jan-14/189.00 6,250,002 1,750,001 SPDR S&P rust (Call) Jan-14/192.00 2,567,708 231,607 SPDR S&P rust (Call) Jan-14/192.00 2,557,503 230,687 SPDR S&P rust (Call) Jan-14/190.00 451,674 97,994 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 Fixed payments Total return Swap counterparty/ Termination received (paid) by received by or Unrealized Notional amount date fund per annum paid by fund appreciation Deutsche Bank AG baskets 90,000 10/20/14 (3 month USD-LIBOR-BBA A basket (DBVODSTB) $63,268 plus 0.82%) of common stocks baskets 187,200 10/20/14 (1 month USD-LIBOR-BBA A basket (DBVODSTB) 131,596 plus 0.82%) of common stocks baskets 76,854 7/28/14 (3 month USD-LIBOR-BBA A basket (DBPTMATR) 665,135 plus 0.32%) of common stocks Total 8 Putnam VT Voyager Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $133,874,449 $21,427,227 $4,645,039 Consumer staples 29,258,073 1,630,108 — Energy 47,890,338 12,575,869 — Financials 79,702,510 9,942,882 — Health care 118,494,649 7,855,411 — Industrials 40,796,941 28,761,612 — Information technology 277,397,368 7,181,110 — Materials 43,861,870 14,228,136 — Telecommunication services — 4,120,139 — Total common stocks Convertible preferred stocks — 3,656,855 — Investment companies 7,356,942 6,716,757 — Purchased options outstanding 393,700 16,475,529 — U.S. Treasury obligations — 5,483,515 — Warrants 11,482,305 2,029,122 — Short-term investments 5,750,927 67,699,028 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $785,093 $— Written options outstanding — (6,999,990) — Total return swap contracts — 859,999 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 9 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, including $63,932,708 of securities on loan (Note 1): Unaffiliated issuers (identified cost $694,223,416) $940,961,312 Affiliated issuers (identified cost $69,727,099) (Notes 1 and 5) 69,727,099 Cash 675,605 Foreign currency (cost $2,269,961) (Note 1) 2,279,931 Dividends, interest and other receivables 1,307,085 Receivable for shares of the fund sold 270,878 Receivable for investments sold 11,312,335 Unrealized appreciation on forward currency contracts (Note 1) 1,464,088 Unrealized appreciation on OTC swap contracts (Note 1) 859,999 Total assets Liabilities Payable for investments purchased 3,601,713 Payable for shares of the fund repurchased 517,784 Payable for compensation of Manager (Note 2) 432,990 Payable for custodian fees (Note 2) 34,799 Payable for investor servicing fees (Note 2) 38,528 Payable for Trustee compensation and expenses (Note 2) 462,340 Payable for administrative services (Note 2) 5,991 Payable for distribution fees (Note 2) 46,755 Unrealized depreciation on forward currency contracts (Note 1) 678,995 Written options outstanding, at value (premiums $2,951,877) (Notes 1 and 3) 6,999,990 Collateral on securities loaned, at value (Note 1) 65,606,772 Collateral on certain derivative contracts, at value (Note 1) 7,827,079 Other accrued expenses 179,201 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $686,121,432 Undistributed net investment income (Note 1) 5,835,848 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 6,121,893 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 244,346,222 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $716,097,977 Number of shares outstanding 13,769,008 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $52.01 Computation of net asset value Class IB Net assets $226,327,418 Number of shares outstanding 4,390,689 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $51.55 The accompanying notes are an integral part of these financial statements. 10Putnam VT Voyager Fund Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $193,128) $11,244,708 Interest (including interest income of $15,846 from investments in affiliated issuers) (Note 5) 16,375 Securities lending (Note 1) 528,419 Total investment income Expenses Compensation of Manager (Note 2) 4,682,590 Investor servicing fees (Note 2) 837,174 Custodian fees (Note 2) 85,856 Trustee compensation and expenses (Note 2) 66,064 Distribution fees (Note 2) 501,890 Administrative services (Note 2) 22,847 Other 321,822 Total expenses Expense reduction (Note 2) (153,931) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 162,214,109 Net realized gain on swap contracts (Note 1) 8,019,132 Net realized loss on foreign currency transactions (Note 1) (507,660) Net realized gain on written options (Notes 1 and 3) 26,377,904 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 896,111 Net unrealized appreciation of investments, swap contracts and written options during the year 105,022,957 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase (decrease) in net assets Operations: Net investment income $5,425,190 $7,396,438 Net realized gain (loss) on investments and foreign currency transactions 196,103,485 (1,996,082) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 105,919,068 104,444,918 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,611,831) (2,406,724) Class IB (1,622,762) (690,302) Decrease from capital share transactions (Note 4) (119,117,211) (123,524,717) Total increase (decrease) in net assets Net assets: Beginning of year 762,329,456 779,105,925 End of year (including undistributed net investment income of $5,835,848 and $7,033,832, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/13 .30 15.65 (.43) — .72 .71 141 12/31/12 .35 4.30 (.14) — .72 .98 136 12/31/11 .21 (7.06) (.10) — e, f .72 .58 164 12/31/10 .18 6.64 (.50) — .72 .51 182 12/31/09 .20 12.56 (.29) — .76 .81 202 Class IB 12/31/13 .20 15.51 (.33) — .97 .46 141 12/31/12 .26 4.26 (.12) — .97 .72 136 12/31/11 .12 (7.01) — — — e, f .97 .34 164 12/31/10 .09 6.60 (.43) — .97 .26 182 12/31/09 .14 12.49 (.21) — 1.01 .55 202 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT Voyager Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 12 Putnam VT Voyager Fund Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain Putnam VT Voyager Fund 13 or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,593,332 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and iden-tified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $63,932,708 and the fund received cash collateral of $65,606,772. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, realized gains and losses on passive foreign investment companies, straddle loss deferrals and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassi-fied $1,611,419 to increase undistributed net investment income, $3 to decrease paid-in-capital and $1,611,416 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $252,587,100 Unrealized depreciation (15,751,628) Net unrealized appreciation 236,835,472 Undistributed ordinary income 7,486,623 Undistributed long-term gain 17,286,551 Cost for federal income tax purposes $773,852,939 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of 14Putnam VT Voyager Fund Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $636,477 Class IB 200,697 Total $837,174 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $135 under the expense offset arrangements and by $153,796 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $593, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $501,890 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,131,354,787 and $1,232,894,958, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written Written option option contract amounts premiums Written options outstanding at the beginning of the reporting period $4,099,306 $659,720 Options opened 156,556,064 43,700,896 Options exercised — — Options expired (121,892,687) (36,691,670) Options closed (18,669,063) (4,717,069) Written options outstanding at the end of the reporting period $20,093,620 $2,951,877 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 82,622 $3,679,955 52,102 $1,850,754 358,385 $15,937,432 530,221 $18,725,031 Shares issued in connection with reinvestment of distributions 167,431 6,611,831 62,545 2,406,724 41,376 1,622,762 18,061 690,302 250,053 10,291,786 114,647 4,257,478 399,761 17,560,194 548,282 19,415,333 Shares repurchased (2,289,307) (98,515,379) (2,675,884) (95,686,334) (1,138,778) (48,453,812) (1,449,125) (51,511,194) Net decrease Putnam VT Voyager Fund 15 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $14,490,222 $63,525,448 $78,015,670 $4,555 $— Putnam Short Term Investment Fund* — 337,894,540 333,774,213 11,291 4,120,327 Totals *Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $16,000,000 Written equity option contracts (contract amount) (Note 3) $14,500,000 Forward currency contracts (contract amount) $65,300,000 OTC total return swap contracts (notional) $13,200,000 Warrants (number of warrants) 10,800,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,464,088 Payables $678,995 Equity contracts Investments, receivables 31,240,655 Payables 6,999,990 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $(300,203) $— $(300,203) Equity contracts 6,862,707 6,306,396 — 8,019,132 21,188,235 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $878,056 $— $878,056 Equity contracts 830,905 2,654,919 — 547,265 4,033,089 Total 16Putnam VT Voyager Fund Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse Goldman Sachs Bank Goldman Sachs Bank of America N.A. Barclays Bank PLC International Deutsche Bank AG USA International UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $859,999 $— $— $— $859,999 Forward currency contracts # — — 1,464,088 — 1,464,088 Purchased options** # 3,791,299 6,365,550 554,876 — — 136,047 5,627,757 16,475,529 Securities on loan** — 63,932,708 — — 63,932,708 Total Assets Liabilities: OTC Total return swap contracts* # — Forward currency contracts # — — 375,951 — — — 303,044 678,995 Written options # 2,652,836 289,577 230,687 — — 85,916 3,740,974 6,999,990 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $720,600 $6,075,973 $1,320,661 $859,999 $63,932,708 $50,131 $1,135,274 $74,095,346 Net amount $417,863 $— $91,665 $— $— $— $448,465 $957,993 *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (See Note 1 to financial statements) ## Any over- collateralization of total financial and derivative net assets is not shown. 17 PutnamVTVoyager Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $17,286,551 as a capital gain dividend with respect to the taxable year ended December 31, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 94.79% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18Putnam VT Voyager Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corpora tion of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with theTransfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of Putnam VT Voyager Fund 19 the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ 20 Putnam VT Voyager Fund decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profit-ability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Multi-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 4th 1st Over the one-year, three-year and five-year periods ended December31, 2012, there were 251, 206 and 177 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the five-year period ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the three-year period then ended and considered Putnam VT Voyager Fund21 the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the three-year period was due in significant part to the fund’s poor performance in 2011, which Putnam Management largely attributed to an emphasis on cyclical companies (those whose performance tends to be tied to overall economic conditions) and a de-emphasis on mega-cap companies at a time when non-cyclicals and mega-cap companies broadly outperformed other market segments, combined with poor stock selection in the information technology, financials, and consumer discretionarysectors. The Trustees also observed that, although the fund had not performed well in 2011, the fund ranked in the first quartile for the five-year period ended December 31, 2012 and that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22Putnam VT Voyager Fund About the Trustees Putnam VT Voyager Fund23 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Putnam Services, Putnam Investments and Investments, Putnam Management, and PutnamManagement Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 24 Putnam VT Voyager Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Auditor Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Voyager Fund 25 This report has been prepared for the shareholders H522 of Putnam VT Voyager Fund. 285132 2/14 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2013	$66,610	$ — $4,416	$ — December 31, 2012	$87,826	$ — $4,961	$1,588 For the fiscal years ended December 31, 2013 and December 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $154,416 and $258,661 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
